Me. Chief Justice QuiñoNbs,
after making the foregoing statement of facts, delivered the opinion of the court.
We accept the findings of fact and conclusions of law contained in the judgment appealed from, with the exception of the second conclusion of law.
In view of article 395 of the Mortgage Law, and the articles of the Law of Civil Procedure and General Order No. 118 of 1899, applicable to the case, we adjudge that we should affirm and do affirm the judgment appealed from, with the costs against the appellant.
Justices Hernández, Figueras and MacLeary concurred.
Mr..Justice Sulzbacher did not sit at the hearing of this case.